Citation Nr: 0434512	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  95-20 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to basic eligibility for death pension by the 
claimed surviving spouse of the veteran.  

ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from November 1945 to October 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an administrative decision by the RO which 
determined that the appellant, [redacted] was not the surviving 
spouse of the veteran, [redacted]  In other words, the RO found 
that the veteran [redacted] and the appellant's deceased 
husband, [redacted], were not the same person.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant asserts that the veteran, [redacted], is the same 
person as her deceased spouse, [redacted]  As such, the 
appellant asserts that she is eligible for death pension 
benefits as the veteran's surviving spouse.  

The veteran's service medical records, service personnel 
records, and the veteran's DD Form 214 reflect that the 
veteran, [redacted] was born on November [redacted] 1927, in 
Chattanooga Tennessee.  The veteran listed his nearest 
relative as his aunt, [redacted].  [redacted] was 67.5 or 68 inches 
tall.  

In an attempt to show that [redacted] and [redacted] were the 
same person, the appellant submitted a copy of [redacted]'s 
birth certificate, marriage certificate, death certificate, a 
copy of his social security card and his driver's license.  
These documents show that the appellant's spouse is [redacted], 
born on April [redacted] 1928 in Springfield, Ohio to [redacted].  [redacted] 
was 68 inches tall and died in 1991.


The RO determined that [redacted] and [redacted] were different 
people, most likely cousins, because [redacted] reported that 
[redacted] was his aunt, whereas [redacted]'s birth 
certificate and death certificate revealed that [redacted] was the 
mother of [redacted]  

The appellant has consistently reported, however, that [redacted] 
ran away from home and entered service under the alias of 
his grandfather, [redacted] at age 17.  The appellant explained 
that he used the birth date of April [redacted] 1928 on his service 
records so that it would appear that he was at least 18 years 
of age at the time he entered service, thus eligible to join 
the Army.  

The appellant has also indicated that [redacted] was imprisoned 
in the 1950's and 1960's.  The appellant has asserted that 
fingerprints taken at the time of [redacted]'s imprisonment 
should be compared to finger prints taken of [redacted] during 
service, and that this would show that [redacted] was the same 
person as [redacted]  

In support of her contentions, the appellant submitted lay 
statements from several of [redacted]'s siblings who all reported 
that [redacted] entered service under the alias of his 
grandfather, [redacted]  

In a November 2001 response from the Ohio Historical Society, 
a Reference Archivist indicated that [redacted]'s inmate number 
was listed in the Clark County section of the London Prison 
Farm County Admission book.  Thus, the Archivist was able to 
identify his entry in the Ohio Penitentiary Prisoners 
Register.  She confirmed that [redacted] was transferred to London 
Correctional Institution (London Prison Farm) and paroled on 
June [redacted] 1964.  

In light of the prison information, the RO attempted to 
obtain additional service personnel records from the National 
Personnel Records Center (NPRC), including, but not limited 
to, fingerprints of the veteran.  The NPRC responded that the 
veteran's record was destroyed.  

In light of the NPRC's negative response, the RO did not 
attempt to obtain fingerprints of [redacted] from the Ohio prison 
system, because it was though that there were apparently no 
fingerprints of the veteran, [redacted] to compare with those 
of [redacted].  Rather, and as instructed in the Board's August 
2003 remand, the RO issued a Supplemental Statement of the 
Case in December 2003 which confirmed the denial previously 
established, and returned the case to the Board.  

After a careful review of the claims file, the Board now 
notes, however, that at least one of the copies of the 
veteran's DD Form 214 contained in the claims file does, in 
fact, display a legible thumb print of [redacted]  In addition, 
a November 1945 in-service physical examination report 
displays the fingerprints of [redacted]'s right hand.  In other 
words, despite the NPRC's negative response to the RO's 
request for personnel records, it appears that the current 
evidence of record contains legible fingerprints of the 
veteran which were never compared to fingerprints of [redacted] 
, which presumably could be obtained from the Ohio State 
prison system.  In light of the foregoing, fingerprints from 
the Ohio prison system for [redacted] must be requested and 
then compare [redacted]'s fingerprints to those of [redacted]'s 
fingerprints as displayed on the veteran's DD Form 214 and 
physical examination report of November 1945, to determine if 
they are, in fact, the same individual.  

Accordingly, the case is remanded for the following actions:

1.  The fingerprints from the Ohio prison 
system for [redacted] must be requested and 
then compare [redacted]'s fingerprints to 
those of [redacted]'s fingerprints as 
displayed legibly on at least one of the 
veteran's DD Form 214's and the physical 
examination report of November 1945.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records, the records are not 
secured, the appellant must be notified 
and (a) the specific records unable to 
obtain must be identified; (b) the 
efforts made to obtain those records must 
be explained; and (c) any further actions 
to be taken by VA with respect to the 
claim must be described.  The appellant 
must then be given an opportunity to 
respond.  

2.  Thereafter, the claims file must be 
reviewed, including the lay statements 
submitted by the siblings of [redacted], to 
determine if [redacted] and [redacted] are, 
in fact, the same individual.  

3.  Following completion of the 
development requested hereinabove, the 
issue of whether the appellant is eligible 
for death pension benefits as the 
surviving spouse of the veteran must be 
readjudicated, considering all applicable 
laws and regulations.  If the benefit 
sought on appeal remains denied, then the 
appellant should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  
Thereafter, the case should be returned to 
the Board for the purpose of appellate 
disposition.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

